BY THE COURT.
Epitomized Opinion
Publish-ed Only in Ohio Law Abstract
Rotuno was convicted of having intoxicating liquors in his possession. The evidence disclosed that he had about 8% barrels of wine showing an alcoholic content of 8.95%. There was' also some evidence that he had some home brew in his possession. Rotuno claimed that the Wine was made for family use and that he had never sold or delivered the same. In sustaining the conviction, the Court of Appeals held:
1. Possession of wine containing more than one-half of one per cent of alcohol is unlawful.
2. As there was no evidence offered by the accused to contradict the charge of having beer in his possession, that fact alone warranted a conviction.